Citation Nr: 1639739	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 2009 for the award of a total disability rating for compensation purposes based upon individual unemployability (TDIU). 

2.  Whether clear and unmistakable error (CUE) was committed in a July 2011 rating decision that awarded entitlement to a TDIU effective from February 4, 2009. 


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board recognizes that a December 2014 VA letter characterized the September 2014 communication that is the basis of this claim as a claim of CUE in a June 2011 Board decision.  Closer review of the claims file reveals that the Veteran's September 2014 communication takes issue with the effective date of the award of a TDIU.  The June 2011 Board decision did not decide the issue of TDIU, but rather remanded it.  A July 2011 rating decision awarded TDIU with an effective date of February 4, 2009, and it is this rating decision that the Veteran claims contains CUE.  Therefore, the issue has been recharacterized as above.  The Board recognizes that the January 2015 rating decision on appeal does not address the issues with specificity, but as the matters are being remanded, the Veteran is not harmed by the recharacterization to accurately reflect the issues.

In February 2016, the Board remanded the Veteran's claim for the issuance of a statement of the case.  Accordingly, in April 2016, the AOJ promulgated a statement of the case.  The Veteran perfected the issues by a VA Form 9 dated April 2016.


FINDINGS OF FACT

1.  In a July 15, 2011 rating decision, the RO awarded a TDIU, effective February 4, 2009; the Veteran did not appeal the effective date assigned in that decision.

2.  In May 2014, the Veteran submitted a claim which requested an earlier effective date for a TDIU. 

3.  The July 15, 2011 rating decision, which assigned an effective date of February 4, 2009 for the award of entitlement to a TDIU, was consistent with the evidence then of record and consistent with the law and regulations in effect at that time.


CONCLUSIONS OF LAW

1.  An effective date prior to February 4, 2009 for the award of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  There is no CUE in the final rating decision of July 15, 2011 which assigned an effective date of February 4, 2009 for the award of entitlement to a TDIU. 38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. § 3.105 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Because the law and not the facts are dispositive in this case with regards to the claim for an earlier effective date, the provisions of the Veterans Claims Assistance Act (VCAA) are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

Additionally, the Board notes that, as a matter of law, VCAA is not applicable to the claim that a July 15, 2011 rating decision contained CUE.  Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that such a matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A  that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect); Livesay v. Principi, 15 Vet. App. 165, 178-79   (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

Analysis

Earlier Effective Date

The Veteran has appealed the denial of an effective date earlier than February 4, 2009 for the award of a TDIU.

In a rating action in July 2011, the RO awarded a TDIU, effective February 4, 2009, the date that the Veteran became schedularly eligible for the benefit.  The Veteran was informed of the decision and of the right to appeal.  However, he did not timely appeal the effective date assigned and that decision is final.  In fact, in correspondence from the Veteran dated March 2016, he indicated that he did not attempt to disagree with the effective date of his TDIU until May 19, 2014.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, either by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ('[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.');  Flash v. Brown, 8 Vet. App. 332, 340 (1995) ('When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.'); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).

Based on the above, the Veteran's challenge to the effective date for the award of a TDIU is barred as a matter of law, except on the basis of CUE.  See Rudd, supra (free-standing claim for earlier effective dates vitiates the rule of finality); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

For the above reasons, the claim of entitlement to an earlier effective date for the award of a TDIU must be denied.  

CUE in the July 15, 2011 Rating Decision

CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43   (1993).  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4   (1992) (en banc).  A three-pronged test is for application in determining when there is CUE in a prior decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell, 3 Vet. App. at 313-14.  Allegations of improperly weighing and evaluating evidence, broad-brush assertions of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" does not rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.

The Veteran has alleged that there is CUE in a prior rating decision because the effective date of the award of TDIU should have been earlier than the February 4, 2009 date assigned in the July 2011 rating decision.  The Veteran appears to believe that the Board ordered an award of TDIU effective April 17, 2006.  However, the Board decision dated June 2011 remanded the Veteran's claim for entitlement to a TDIU, which the AOJ awarded independently by the July 2011 rating decision.  The Veteran also alleges that he resigned his job as a store manager on June 15, 2001 and that he received Social Security Disability prior to February 2009, which should result in an earlier effective date for his TDIU.  The Veteran additionally indicates that the length of time which VA took to provide a response to his FOIA request is Clear and Unmistakable Error.  It's unclear how this would prejudice the Veteran's claim for entitlement to TDIU as the FOIA request was resolved on August 10, 2009 according to the Veteran.

Based on the Veteran's contentions, the Board will again address whether the July 2011 rating decision is final.  A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification. 38 C.F.R. § 3.104 (a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105 (a).

The decision was issued in July 2011.  The Veteran acknowledges that he did not submit disagreement with the effective date of his TDIU until May 2014.  Therefore, the Board finds that the July 2011 rating decision was final when the Veteran did not perfect an appeal within a year of the date he was notified of the July 2011 rating decision.  38 C.F.R. §§ 20.202, 20.302, 20.1103 (2015).

As indicated above, the Veteran asserts there is CUE in the July 15, 2011 rating decision, to the extent that it assigned an effective date of February 4, 2009 for the award of TDIU.  In a July 13, 2011 rating decision, the RO awarded the Veteran increased ratings, pursuant to the June 2011 Board decision.  The increased ratings for the Veteran's bilateral plantar fasciitis increased his overall disability rating to 60 percent, effective February 4, 2009.  The RO subsequently awarded entitlement to a TDIU in the July 15, 2011 rating decision and assigned an effective date of February 4, 2009, based upon the date that the Veteran met the schedular requirements for this benefit.

In a CUE claim, VA must consider the law in effect at the time of the rating decision being attacked.  The applicable law and regulations in effect at the time of the February 2011 rating decision are essentially the same as those currently in effect.  VA will award a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Under the regulation in effect at that time, the effective date of an increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  In addition, disability compensation was awarded on the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date.  Otherwise, it was the date of claim. 38 C.F.R. § 3.400 (o).

However, a threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16 (a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).  It is VA's policy that all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16 (b). 

Significantly, however, the Board (and RO) has no power to award a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). Likewise, in cases where a veteran does not meet the schedular criteria but is unemployable by reason of service-connected disabilities, the RO is to submit the case to the Director, Compensation and Pension Service the claim on an extraschedular basis.  38 C.F.R. § 4.16 (b).

In a July 13, 2011 rating decision, the RO awarded a 30 percent rating for plantar fasciitis left foot effective February 4, 2009 and a 30 percent rating for plantar fasciitis right foot effective February 4, 2009.  The outcome of this determination was that the Veteran's combined disability rating increased to 60 percent, effective February 4, 2009.  Prior to that time, his combined disability rating was 40 percent. 

Therefore, the Veteran met the preliminary schedular criteria for entitlement to a TDIU for the first time on February 4, 2009.  Prior to February 4, 2009, the Veteran did not meet the criteria for a schedular TDIU. 

The Board has carefully reviewed the evidence of record and the applicable law at the time of the July 15, 2011 rating decision and concludes that the application of the law to the facts in this case is against a finding that CUE was committed by the RO in assigning the February 4, 2009 effective date for the award of a TDIU.

The Veteran has not alleged an error of fact or law in the July 2011 rating decision, to the extent that it assigned an effective date of February 4, 2009 to the award of a TDIU.  His belief that he was unemployable prior to February 2009 is not an allegation that the RO misapplied the law or mischaracterized the facts in the July 2011 rating decision.  Additionally, the resolution of his FOIA request, the Board notes years prior to the July 2011 rating decision, does not rise to the level of a Clear and Unmistakable Error in the July 2011 rating decision.

The RO assigned an effective date of February 4, 2009, because it determined that was the date that entitlement to TDIU arose.  That was the date on which the Veteran first met the schedular criteria for entitlement to TDIU under 38 C.F.R. § 4.16 (a), and the Veteran has never alleged that these facts are incorrect or that the application of 38 C.F.R. § 4.16 (a) is incorrect.  He does not contest that he first met the schedular criteria for the assignment of a TDIU on February 4, 2009.  Therefore, the Board cannot find that the Veteran's allegations assert an error of fact or law in the July 15, 2011 rating decision.

Although the Veteran has not raised such a contention, the Board notes that the rating decision did not discuss the applicability of 38 C.F.R. § 4.16 (b) or the possibility of referring the appeal for extraschedular consideration.  However, the Board also finds that this does not constitute CUE.  In this case, the determination of whether to refer a TDIU claim for extraschedular consideration is based upon a weighing and evaluation of the evidence of record, which does not rise to the level of CUE.  See Fugo, 6 Vet. App. at 44.  Even if the Board determined that the RO failing to refer the claim for extraschedular consideration was indeed an error of law, the Board cannot find that it would have manifestly changed the outcome of the appeal, since it is the Director of Compensation and Pension Service who makes the initial determination regarding the applicability of extraschedular criteria. Damrel, 6 Vet. App. at 245.  This involves a weighing of the evidence of record which, as noted above, does not constitute CUE.

Therefore, neither the Veteran's contentions nor the Board's review of the record suggests that, based on the record and law that existed at the time of the July 2011 decision, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and any error was "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Damrel, 6 Vet. App. at 245, citing Russell, 3 Vet. App. at 313-14.

For all the above reasons, the Board finds that the RO's determination on July 15, 2011 to assign an effective date of February 4, 2009 for the award of a TDIU did not constitute CUE.  The July 15, 2011 rating decision was reasonably supported by the evidence then of record and the law in effect at the time.  The appeal is denied.


ORDER

Entitlement to an effective date prior to February 4, 2009 for the award of a TDIU is denied.

Revision on the basis of CUE in the July 15, 2011 rating decision, which assigned a February 4, 2009 effective date for the award of a TDIU, is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


